Name: Council Implementing Regulation (EU) 2019/1337 of 8 August 2019 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and repealing Implementing Regulation (EU) 2019/24
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  civil law;  European construction
 Date Published: nan

 9.8.2019 EN Official Journal of the European Union L 209/1 COUNCIL IMPLEMENTING REGULATION (EU) 2019/1337 of 8 August 2019 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and repealing Implementing Regulation (EU) 2019/24 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 8 January 2019, the Council adopted Implementing Regulation (EU) 2019/24 (2) implementing Article 2(3) of Regulation (EC) No 2580/2001, establishing an updated list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies (the list). (2) The Council has provided, where practically possible, all the persons, groups and entities with statements of reasons explaining why they were entered into the list. (3) By way of a notice published in the Official Journal of the European Union, the Council informed the persons, groups and entities on the list that it had decided to keep them thereon. The Council also informed the persons, groups and entities concerned that it was possible to request a statement of the Council's reasons for entering them into the list where such a statement had not already been communicated to them. (4) The Council has reviewed the list as required by Article 2(3) of Regulation (EC) No 2580/2001. When carrying out that review, the Council took into account the observations submitted to it by those concerned as well as the updated information received from the competent national authorities on the status of listed individuals and entities at the national level. (5) The Council has verified that competent authorities, as referred to in Article 1(4) of Council Common Position 2001/931/CFSP (3), have taken decisions with regards to all persons, groups and entities on the list to the effect that they have been involved in terrorist acts within the meaning of Article 1(2) and (3) of Common Position 2001/931/CFSP. The Council has also concluded that the the persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply should continue to be subject to the specific restrictive measures provided for in Regulation (EC) No 2580/2001. (6) The list should be updated accordingly and Implementing Regulation (EU) 2019/24 should be repealed, HAS ADOPTED THIS REGULATION: Article 1 The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 is set out in the Annex to this Regulation. Article 2 Implementing Regulation (EU) 2019/24 is hereby repealed. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2019. For the Council The President T. TUPPURAINEN (1) OJ L 344, 28.12.2001, p. 70. (2) Council Implementing Regulation (EU) 2019/24 of 8 January 2019 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and repealing Implementing Regulation (EU) 2018/1071 (OJ L 6, 9.1.2019, p. 2). (3) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93). ANNEX LIST OF PERSONS, GROUPS AND ENTITIES REFERRED TO IN ARTICLE 1 I. PERSONS 1. ABDOLLAHI Hamed (a.k.a. Mustafa Abdullahi), born 11.8.1960 in Iran. Passport: D9004878. 2. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa (Saudi Arabia), citizen of Saudi Arabia. 3. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut (Saudi Arabia), citizen of Saudi Arabia. 4. ARBABSIAR Manssor (a.k.a. Mansour Arbabsiar), born 6.3.1955 or 15.3.1955 in Iran. Iranian and US national. Passport: C2002515 (Iran); Passport: 477845448 (USA). National ID no.: 07442833, expiry date 15.3.2016 (USA driving licence). 5. ASADI Assadollah, born 22.12.1971 in Teheran (Iran), Iranian national. Iranian diplomatic passport number: D9016657. 6. BOUYERI, Mohammed (a.k.a. Abu ZUBAIR, a.k.a. SOBIAR, a.k.a. Abu ZOUBAIR), born 8.3.1978 in Amsterdam (The Netherlands). 7. EL HAJJ, Hassan Hassan, born 22.3.1988 in Zaghdraiya, Sidon, Lebanon, Canadian citizen. Passport number: JX446643 (Canada). 8. HASHEMI MOGHADAM Saeid, born 6.8.1962 in Teheran (Iran), Iranian national. Passport number: D9016290, valid until 4.2.2019. 9. IZZ-AL-DIN, Hasan (a.k.a. GARBAYA, Ahmed, a.k.a. SA-ID, a.k.a. SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen of Lebanon. 10. MELIAD, Farah, born 5.11.1980 in Sydney (Australia), Australian citizen. Passport number: M2719127 (Australia). 11. MOHAMMED, Khalid Shaikh (a.k.a. ALI, Salem, a.k.a. BIN KHALID, Fahd Bin Adballah, a.k.a. HENIN, Ashraf Refaat Nabith, a.k.a. WADOOD, Khalid Adbul), born 14.4.1965 or 1.3.1964 in Pakistan, passport No 488555. 12. ÃANLI, Dalokay (a.k.a. Sinan), born 13.10.1976 in PÃ ¼lÃ ¼mÃ ¼r (Turkey). 13. SHAHLAI Abdul Reza (a.k.a. Abdol Reza Shala'i, a.k.a. Abd-al Reza Shalai, a.k.a. Abdorreza Shahlai, a.k.a. Abdolreza Shahla'i, a.k.a. Abdul-Reza Shahlaee, a.k.a. Hajj Yusef, a.k.a. Haji Yusif, a.k.a. Hajji Yasir, a.k.a. Hajji Yusif, a.k.a. Yusuf Abu-al-Karkh), born circa 1957 in Iran. Addresses: (1) Kermanshah, Iran, (2) Mehran Military Base, Ilam Province, Iran. 14. SHAKURI Ali Gholam, born circa 1965 in Tehran, Iran. 15. SOLEIMANI Qasem (a.k.a. Ghasem Soleymani, a.k.a. Qasmi Sulayman, a.k.a. Qasem Soleymani, a.k.a. Qasem Solaimani, a.k.a. Qasem Salimani, a.k.a. Qasem Solemani, a.k.a. Qasem Sulaimani, a.k.a. Qasem Sulemani), born 11.3.1957 in Iran. Iranian national, Passport: 008827 (Iran Diplomatic), issued 1999. Title: Major General. II. GROUPS AND ENTITIES 1. Abu Nidal Organisation  ANO (a.k.a. Fatah Revolutionary Council, a.k.a. Arab Revolutionary Brigades, a.k.a. Black September, a.k.a. Revolutionary Organisation of Socialist Muslims). 2. Al-Aqsa Martyrs' Brigade. 3. Al-Aqsa e.V. 4. Babbar Khalsa. 5. Communist Party of the Philippines, including New People's Army  NPA, Philippines. 6. Directorate for Internal Security of the Iranian Ministry for Intelligence and Security. 7. Gama'a al-Islamiyya (a.k.a. Al-Gama'a al-Islamiyya) (Islamic Group  IG). 8. Ã °slami BÃ ¼yÃ ¼k DoÃ u AkÃ ±ncÃ ±lar Cephesi  IBDA-C (Great Islamic Eastern Warriors Front). 9. Hamas, including Hamas-Izz al-Din al-Qassem. 10. Hizballah Military Wing (a.k.a. Hezbollah Military Wing, a.k.a. Hizbullah Military Wing, a.k.a. Hizbollah Military Wing, a.k.a. Hezballah Military Wing, a.k.a. Hisbollah Military Wing, a.k.a. Hizbu'llah Military Wing a.k.a. Hizb Allah Military Wing, a.k.a. Jihad Council (and all units reporting to it, including the External Security Organisation)). 11. Hizbul Mujahideen  HM. 12. Khalistan Zindabad Force  KZF. 13. Kurdistan Workers' Party  PKK, (a.k.a. KADEK, a.k.a. KONGRA-GEL). 14. Liberation Tigers of Tamil Eelam  LTTE. 15. EjÃ ©rcito de LiberaciÃ ³n Nacional (National Liberation Army). 16. Palestinian Islamic Jihad  PIJ. 17. Popular Front for the Liberation of Palestine  PFLP. 18. Popular Front for the Liberation of Palestine  General Command (a.k.a. PFLP  General Command). 19. Devrimci Halk KurtuluÃ Partisi-Cephesi  DHKP/C (a.k.a. Devrimci Sol (Revolutionary Left), a.k.a. Dev Sol) (Revolutionary People's Liberation Army/Front/Party). 20. Sendero Luminoso  SL (Shining Path). 21. Teyrbazen Azadiya Kurdistan  TAK (a.k.a. Kurdistan Freedom Falcons, a.k.a. Kurdistan Freedom Hawks).